                                                                                               Exhibit 1
Select Professional Fee Comps: 2017 – Present                                                                                                        ($ in millions)

                                                                                                                            Completion Fee     Financing Fee
                                                             Filing              Prepetition      Financial       Monthly                             Senior Debt /
                 Company                                      Date                     Debt        Advisor         Fee        $       %       DIP      Exit Facility
Gastar Exploration                                       10/31/2018                    $446    Perella Weinberg   $0.150    $6.01    1.35%   1.00%       1.00%
Rex Energy                                                5/18/2018                     862    Perella Weinberg    0.150     7.76    0.90%   1.00%       1.00%
Southeastern Grocers 1                                    3/27/2018                    1,332      Evercore         0.200    13.62    1.00%   1.00%       1.00%
HCR Manorcare                                              3/4/2018                     996         Moelis         0.200    10.00    1.00%   1.50%       1.50%
Tops Holding II Corporation                               2/21/2018                     715       Evercore         0.175     7.50    1.05%   1.00%       1.00%
Real Alloy                                               11/17/2017                     401        Jefferies       0.150     3.75    0.94%   1.00%       3.00%
Castex Energy                                            10/16/2017                     390       Evercore         0.150     3.50    0.90%   1.00%       2.00%
Appvion, Inc.                                             10/1/2017                     497      Guggenheim        0.150     4.50    0.91%   1.50%       1.50%
Panda Temple Power, LLC                                   4/17/2017                     382        Ducera          0.150     3.50    0.92%   1.00%       1.00%
Payless Inc.                                               4/4/2017                     838      Guggenheim        0.150     7.00    0.84%   1.00%       1.00%
Bonanza Creek Energy Inc.                                  1/4/2017                     992    Perella Weinberg    0.150     9.92    1.00%   1.00%       1.00%

                                                                                               High               $0.200    $13.62   1.35%   1.50%       3.00%
                                                                                               Mean                0.161     7.01    0.98%   1.09%       1.36%
                                                                                               Median              0.150     7.00    0.94%   1.00%       1.00%
                                                                                               Low                 0.150     3.50    0.84%   1.00%       1.00%

David's Bridal                                           11/19/2018                    $819       Evercore        $0.150    $8.19    1.00%   1.00%       1.00%


                                                                                                        Evercore’s Monthly, Completion and Financing
                                                                                                         Fees are reasonable as evidenced by a broad
Sources: Public filings and Court Documents                                                                    range of precedent transactions
1.   Financing Fee applies for any DIP or exit facility financing excluding ABL financing


                                                                                                   2
